Citation Nr: 1136416	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right hand injury with ulnar nerve paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from September 12, 1975 to October 21, 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously-denied claim for the same disability.  However, as there is no evidence that the RO gave notice to the appellant of the January 1976 denial of his original service-connection claim and his appellate rights, therefore the issue before the Board is properly one of entitlement to service connection.

In May 2008, the appellant testified during a personal hearing at the RO; a copy of the transcript is associated with the record.

For reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

After a review of the record, the Board finds that additional development is warranted.

On his original VA Form 21-525, Veteran's Application for Compensation or Pension, the appellant stated that, while he was on ACDUTRA with the Army National Guard at Fort Leonard Wood, Missouri, the drill Sergeant ordered him to get some gas out of a truck to put in a can to take into the field so that they could have hot water.  When he started filling up the can, the gas started spurting out all over him and the ground; he tried to stop it; and, when he did, there was a piece of tin under the truck bed which cut his right hand just below his thumb.  He added that he was in the base hospital for seven days, and then was given a discharge.  Similarly, during the RO hearing, the appellant testified that he had sustained injuries to his right hand in a motor vehicle accident (MVA) within three to four months of entry onto ACDUTRA but after his February 1975 enlistment examination; that his right hand (nondominant) symptoms are the same as he had prior to entry into service for which Medical Board Proceedings found him unfit for duty; and that, during the gas can incident, his fingers were smashed and a piece of metal cut his right thumb open again for which he received treatment.  He added that the gas can incident occurred after he was examined by the Medical Board and maintains that this incident aggravated his preexisting MVA injuries and therefore service connection is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the appellant must establish a service-connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Here, the appellant's service personnel records confirm that he was released from ACDUTRA with the Army National Guard in October 1975 and that Medical Board Proceedings found him unfit for duty following an examination on September 23, 1975, which revealed complete ulnar nerve palsy, high, with intrinsic minus hand, with wasting of the intrinsic, weakness of grip, with functional loss of the prime MP joint flexors, and painful neuroma of the ulnar nerve proximal above the elbow due to injuries sustained in a May 6, 1975 MVA.  There are no records in the claims file showing that he was treated and hospitalized for a week following the alleged gas can incident.  In this regard, the Board notes that many times service department hospital records are not obtained at the same time that an appellant's service treatment records are associated with the claims file.  Moreover, if the alleged gas can incident was noted to have happened in the line of duty, additional service personnel records might contain a copy of a line of duty determination.  Thus, on remand, VA should attempt to obtain copies of any outstanding hospital records from Fort Leonard Wood and additional service personnel records for the appellant's service with the South Carolina Army National Guard.  See 38 C.F.R. § 3.159(c)(2) (2011).

Here, the RO's notice letter did not informed the Veteran of what is needed to establish service connection for a preexisting disability nor did the RO seek an opinion as to whether the Veteran's right hand/wrist disability had its onset in service or whether such disability represents a permanent worsening of a preexisting disability beyond the natural progression during service.  Thus, on remand, the appellant should be provided such notice and an opinion should be sought to address whether any right hand/wrist disability is related to service, to include an in-service injury, or represents a permanent worsening of a preexisting disorder during service.  

Prior to sending the claims file for a review and examination, outstanding VA treatment records should be obtained.  On remand, the appellant should also be asked to identify any other healthcare providers who have treated him for the claimed disability.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Department of the Army, the Adjutant General of the State of South Carolina, and any other appropriate source to obtain any outstanding service personnel records and any records of treatment and evaluation of the appellant at the Fort Leonard Wood Army Medical Center dated in September and October 1975, to verify whether the appellant sustained an in-service injury to his right hand and any line of duty determinations and treatment associated with such injury.  

In requesting this information, VA should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  VA should continue efforts to procure the relevant records relating to the appellant's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of evaluation and/or treatment of the appellant from the Columbia, South Carolina VA Medical Center (VAMC) and the Rock Hill VA outpatient clinic, since October 22, 2007.  All records and/or responses received should be associated with the claims file.

3.  Send to the appellant and his representative a corrective notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence needed to substantiate service connection for a disorder that preexisted service, and what evidence VA will provide and what evidence the appellant should provide.  Request that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  

If the appellant responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, to the extent possible, schedule the appellant for VA examination to ascertain the nature and extent of any right hand/wrist disability found on examination.  The entire claims file must be made available to the examiner designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies, if deemed warranted, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any disorder(s) of the right hand/wrist found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of disease or injury incurred or aggravated during the Veteran's ACDUTRA in the Army National Guard from September 12, 1975 to October 21, 1975.  To the extent practicable, the examiner should render an additional opinion specifically addressing: (a) whether any right hand/wrist disability clearly and unmistakably (absolutely certain) preexisted the appellant's entrance onto ACDUTRA; if so, (b) whether it(they) increased in severity during ACDUTRA; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the appellant's service treatment records, post-service treatment records, and any lay statements in the claims file to include those made during the May 2008 RO hearing testimony.  

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the appellant's service-connection claim, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish development and adjudication, it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


